DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see pages 7 and 8, filed December 29, 2020, with respect to the rejection(s) of claim(s) 1 and 18-30 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sato US Pub 2012/0183322 A1 and Sone US Pub 2015/0309468 A1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 18-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi US 2014/0356017 A1 (Kobayashi) and Sato et al US Pub 2012/0183322 A1 (Sato).
Regarding claims 1 and 20-24, 27, Kobayashi teaches an image forming apparatus comprising: 
a photoconductor (25); 
an elongated LED (22) head configured to expose the photoconductor to form an image (¶0049), 
a drawing port (97) through which the LED head is drawn out of the image forming apparatus along a longitudinal direction of the LED head (¶0107, FIG. 13).
Kobayashi differs from the instant claimed invention by not explicitly disclosing: the LED head having a connector; and a flexible flat cable configured to transmit a driving signal for driving the LED head to the LED head through the connector, the flexible flat cable having sufficient length to allow the LED head to be withdrawn up to a position where the connector is exposed from the drawing port.  However this is a well-known configuration. However this configuration is known. Sato teaches a flat cable 400 with enough slack so that the process cartridge can be pulled out (¶0066-¶0068), the LED head having a connector (411); and a flexible flat cable (400) configured to transmit a driving signal for driving the LED head to the 
It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the cable configuration taught by Sato as the power/control 
Regarding claim 18, Kobayashi and Sato teach the image forming apparatus according to claim 1. Furthermore Kobayashi teaches: 
a front plate (98) which is disposed at a front side of the image forming apparatus and supports a front side of the LED head attached to the image forming apparatus; and 
a rear plate (66) which is disposed at a back side of the image forming apparatus and supports a back side of the LED head attached to the image forming apparatus, wherein the drawing port is formed in the front plate (¶0058-¶0061).  
Regarding claim 19, Kobayashi and Sato teach the image forming apparatus according to claim 18. Furthermore Kobayashi teaches a connecting support guide plate (94a) which connects the front plate and the rear plate and supports the LED head when withdrawn guides movement of the LED head in the longitudinal direction of the LED head (FIG. 15B, ¶0083-¶0085).   
Regarding claim 25, Kobayashi and Sato teach the image forming apparatus according to claim 18. Furthermore Kobayashi wherein the LED head and the front plate are fastened by a screw and the LED head is fixed to the front plate in a state in which the LED head is attached to the image forming apparatus (¶0082).  
Regarding claim 26, Kobayashi and Sato teach the image forming apparatus according to claim 25, wherein the rear plate is formed with a positioning hole to which the rear side of the 
Regarding claim 28, Kobayashi and Sato teach the image forming apparatus according to claim 18. Furthermore Kobayashi teaches an opening and closing cover (37), the opening and closing cover configured to move to a closing position for closing the drawing port and an opening position for opening the drawing port (FIG. 2).  
Regarding claim 30, Kobayashi and Sato teach the image forming apparatus according to claim 1. Furthermore Kobayashi teach the image forming apparatus includes a plurality of photoconductors and the plurality of photoconductors are disposed aligned along a direction perpendicular to longitudinal directions of the plurality of photoconductors (FIG. 2-3).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi US 2014/0356017 A1 (Kobayashi), Sato et al US Pub 2012/0183322 A1 (Sato) and Otoguro et al. US 2016/0207328 A1 (Otoguro).
Regarding claim 29, Kobayashi and Sato teach the image forming apparatus according to claim 1. Kobayashi and Sato differ from the instant claimed invention by not explicitly disclosing: the LED head exposes the photoconductor from below. However this is an illuminating from below is a well-known configuration. For example Otoguro shows the common configuration of a four color printer when the light scanning apparatus is located below the photoconductor (FIG. 1A and 1B). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device taught by 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA L ELEY/
Examiner, Art Unit 2852